DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 12/22/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art US 2010/0043128 (Soldera) which teaches a damper integrated with a toilet exhaust system.

Applicant has traversed the objections to the drawings. The drawings were objected to for indicating an upwardly projecting structure as both the outlet of the manifold and a hollow bolt (202a and 204). Applicant has responded by stating that air enters through a side hole of the hollow bolt 204 and then out of an open top hole of the fastener where 202a is identified. However, this contradicts Paragraph 57 of the application which Applicant cites in their response. In this paragraph it is stated that the air is directed “from the outlet 202a of the manifold 202 downwardly through a hollow fastener 204”. Further, cited Paragraph 58 states that “The short exit tube 214 is located in a sidewall hole 216 in the hollow fastener 204” indicating that airflow travels from the manifold, through an opening in the sidewall of the hollow fastener and downward toward the exhaust system/fan. Paragraph 60 describes a “lower open end 204a of 
Likewise, Figs. 19-20 (which depict the elected embodiment) do not depict a pathway for exhausting air through the top of the toilet surface but instead depict a fan assembly mounted below the toilet seat area and connected to a reference 204 (the hollow fastener) which is extending downwardly from the underside of the toilet upper surface. 

    PNG
    media_image1.png
    415
    546
    media_image1.png
    Greyscale

There does not appear to be a description of the hollow bolt having an ‘open top’ or the exhausted air traveling upwards through the hollow bolt and out a top of the bolt above the upper surface of the toilet seat and Applicant has not indicated where this description/disclosure is provided.

The drawings were also objected to for not depicting the damper as claimed. Applicant has amended the claims to require the damper be “in line with airflow into the manifold” and to be configured and arranged to receive “inside air from inside a bathroom and/or fresh outside air 

Applicant has amended claim 1 to require:
 a damper located upstream and in line with air flow into the manifold; the damper being configured and arranged to receive inside air from inside a bathroom and/or fresh outside air exterior to the bathroom and route the inside air and/or the outside air into the toilet manifold
The original disclosure does not support this claim language, it is unclear as to what Applicant is attempting to claim and this language does not appear applicable to the elected embodiment. As discussed in detail below the Figures do not depict enough detail to support this claim language, the Specification does not describe this system and the elected embodiment does not appear capable of reading on this claim language in the manner Applicant apparently intends. As discussed below the claim language has been interpreted based upon the original disclosure for the purpose of examination and as such the teachings of Soldera as still applicable.

Applicant has introduced new claims 12-14 however, as described below, these claims are being withdrawn as being directed to a non-elected embodiment.

Election/Restrictions
Newly submitted claims 12-14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The elected embodiment as depicted in Fig. 12 does not comprise a structure for connection to an ‘upstream’ damper which is connected to an outside air intake, the damper controlling flow of fresh air from outside a bathroom into the manifold. The only inlet on the manifold is a series of openings in direct communication with the toilet bowl. 

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

Regarding claims 13-14, the manifold of the elected embodiment is not connected to any structures ‘upstream’ of the manifold and the manifold has no structure to selectively control the introduction of air from the room into the manifold. Instead the manifold is only provided with a plurality of apertures open to the interior of the toilet bowl through which air is entrained.

    PNG
    media_image3.png
    771
    687
    media_image3.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202a" and "204" have both been used to designate the same structure.  
From the specification “202a” designates the outlet of the manifold while “204” designates the hollow fastener. However, in the figures both references have been used to designate an upwardly projecting structure extending out of the top of the manifold (Figs. 12 and 15). Paragraph 57 of the specification, cited by Applicant in their response, states that the air is delivered from the outlet 202a ‘downwardly through hollow fastener 204’. Likewise, Paragraph 58 and Applicant’s response indicate that air enters this bolt through a hole in the side of the bolt. .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the second hollow fastener;
the UV filter in line with air flow traveling into the manifold
(if Applicant wishes to maintain their amended claim language) the damper system as claimed by Applicant including any structures necessary for ‘routing’ air in the claimed manner, the placement of dampers/intakes/manifolds and other details required for understanding the invention
(if Applicant wishes to prosecute the originally presented claim language) the damper being located in line with airflow from the manifold, in communication with air within the bathroom and connected to a humidity sensor

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 13-15 require that “the manifold being configured and arranged to reside between a toilet seat secured to a toilet bowl via the first hollow fastener”. It is unclear how the manifold is mounted between a singular object (a toilet seat). For the purpose of examination the claim is being interpreted as requiring the manifold be configured to reside between a toilet seat and the upper surface of the toilet bowl.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 to require:
 a damper located upstream and in line with air flow into the manifold; the damper being configured and arranged to receive inside air from inside a bathroom and/or fresh outside air exterior to the bathroom and route the inside air and/or the outside air into the toilet manifold

	Applicant has required that a damper be located “upstream and in line with air flow into the manifold”. Does ‘in line with air flow into the manifold’ require additional structures to direct air to the entry openings of the manifold? The manifolds of Applicant’s embodiments are open to the interior of a toilet bowl. No attachments/connections appear to have been disclosed to direct external airflow into the manifold. Does this language mean that the damper is ‘in fluid communication with’ the manifold by controlling some form of airflow within the bathroom? If so then how is it ‘routing’ the airflow?

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

	Is ‘inside air from inside a bathroom’ being ‘routed into the toilet manifold’ simply air that would naturally be pulled into the bowl during the exhaust process? If so then how would the damper be ‘routing’ this air? How would the air already in the bathroom first be ‘received’ by a damper prior to being routed into the manifold? Based on Applicant’s disclosure the term 
	 How is the damper configured to receive both air from outside of the bathroom and inside of the bathroom before routing air into the manifold? Is there some sort of undisclosed ducting system connecting this damper to different air sources? No such ducting/conduit system appears to be disclosed/described. 

    PNG
    media_image3.png
    771
    687
    media_image3.png
    Greyscale

	What are the two bars depicted in Fig. 26? Are they walls of the bathroom or building? Are the areas above and below the exterior of the building? If so then is the embodiment of Fig. 26 only applicable with the exhaust fan located outside? The proximity sensor and weight sensor on the toilet seat are also depicted as ‘outside’ of the bathroom. This would indicate that the drawing either is not accurately depicting the exhaust system or that the positioning of the ‘boxes’ can’t be relied upon to set forth structural details and arrangements of the exhaust system.

    PNG
    media_image4.png
    792
    752
    media_image4.png
    Greyscale

	Paragraphs 65-67 describe Fig. 26, from which the newly amended claim language appears to originate. Paragraph 65 describes the exhaust system pulling noxious air from the area around the toilet bowl into the exhaust manifold and out of the bathroom or house. Paragraph 66 discusses filters and that the bathroom exhaust fan can be the exhaust fan for the toilet exhaust system. Paragraph 67 states that “If sufficient humidity is sensed, a damper is opened to permit the exhaust system of the present invention to also pull air from the room environment and remove it from the room and route it outside the house”. This is a discussion of a damper being utilized to selectively remove air from a bathroom, not selectively introduce air into the manifold. There is no description in these paragraphs of a damper selectively introducing exterior air into the manifold of the exhaust system or controlling the passage of air from inside the bathroom into the manifold. Instead the manifold is only disclosed as being in open communication with the interior of the toilet bowl and through that with air in the bathroom surrounding the toilet.

	The only discussion of air being ‘routed’ in the original disclosure is of deliberate direction of exhausted air such as through a filtration system, back into the toilet system or outside of the house. As such the claim language requiring a damper to “route the inside air and/or the outside air into the toilet manifold” would appear to require some form of duct work/conduit to control the movement of air from two different sources directly into the manifold. No such duct work/conduit appears to have been disclosed. Furthermore none of the embodiments of an exhaust manifold disclosed appear to have any form of connection point for the damper to ‘route’ air into the manifold.
	For at least the reasons described above the amended claimed subject matter is not supported by the original disclosure. 
	Claims 2-4, 6-7, 9-11 and 15 are rejected due to their dependency from claim 1.

	a damper located in line with air flow from the manifold; 
	a humidity sensor connected to the damper and configured and arranged to control flow of air from the manifold and through the outlet end of the exhaust fan;
	whereby when humidity exceeding a predetermined level is sensed in the bathroom, the damper is opened permitting room air to be pulled out of the bathroom and then routed into the exhaust fan

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,422,703 (Ciotic) in view of US 2010/0043128 (Soldera).
	Regarding claim 1, Ciotic discloses a toilet and bathroom exhaust system, comprising:
	a manifold (15) having at least one inlet port (20) and an exit port (16); the at least one inlet port being in fluid communication with the exit port, the manifold being configured and arranged to rest on a top surface of a toilet bowl having at least one seat fastener hole therethrough (Fig. 4; C6 L55-57);
	an exhaust fan unit (54) having an inlet end (side of fan supplied by conduit 32) and an outlet end (side of fan connected to conduit 45);
	a first hollow fastener (18), having a first end and a second end, being configured and arranged to be routed through one of the at least one fastener holes (Fig. 4); the exit port being in fluid communication with an interior passageway (18a) of the first hollow fastener (hollow fastener passing through exit port forms the passage for fluid/air flow);
	the interior passageway of the hollow fastener being in fluid communication with the exit port of the manifold and the inlet end of the exhaust fan (Fig. 4 - air passes through the hollow bolt to pass through the exit port of the manifold then continues to the of the exhaust fan);
	the manifold being configured and arranged to reside between the top surface of the toilet bowl and a toilet seat secured to a toilet bowl via the first hollow fastener (a toilet seat is mounted to hinge posts formed on the manifold, placing the seat structure above/over the manifold);
	whereby air is routed from the at least one inlet port of the manifold, into the first hollow fastener and then into the exhaust fan for removal of air from the toilet manifold (C6 L23-39).

	Soldera teaches a bathroom and toilet exhaust system (10) comprising a toilet bowl exhaust conduit (18) connected to an exhaust fan (24) and a damper (30) located in-line with air flow from the toilet bowl (Fig. 4). Soldera further teaches the inclusion of a humidity sensor (39) which is configured and arranged to operate the damper when humidity in the bathroom exceeds a predetermined level so that air from inside the bathroom is pulled out of the bathroom and routed to the exhaust fan (Para. 0056). 
	It would have been obvious to one of ordinary skill in the art to provide a damper controlled by a humidity sensor, as taught by Soldera, to provide greater functionality to the exhaust system by facilitating it to automatically aid in dehumidifying the bathroom.

	Regarding claim 2, Ciotic states that the first hollow fastener is configured and arranged to secure a toilet seat and the manifold to a top surface of a toilet bowl (C5 L55-57).

	Regarding claim 3, Ciotic states that the exhaust fan (54) can be located exterior to a bathroom (Fig. 4 - behind wall 31), a fluid line extending between the second end of the first hollow fastener and the inlet end of the exhaust fan thereby removing noxious air from the bathroom.

	Regarding claim 10, Ciotic states that the exhaust fan is configured and arranged to be mounted to the toilet (Fig. 5).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Soldera as applied to claim 1 above, and further in view of US 5,029,346 (Fernald).
	Regarding claim 4, Ciotic states that the fan can be located out of (Fig. 4) or inside of the room (Figs. 5-6) but does not specify locating the fan outside of the building. 
	Fernald teaches a toilet exhaust system comprising an exhaust fan (54) located outside of the building in which the bathroom is located (Figs. 1-2; C3 L40-44; C4 L5-7).
	It would have been obvious to one of ordinary skill in the art to utilize an exhaust fan located exterior to the house, as taught by Fernald, to ensure the odors/fumes are not dispersed within the house regardless of the presence or status/functionality of a filter system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Soldera as applied to claim 1 above, and further in view of US 9,399,862 (Gallardo).
	Regarding claim 6, Ciotic states that the exhaust system can be activated in a plurality of ways including a magnetic switch (66) activated by movement of the lid or a remote (70) but does not specify the use of a proximity sensor.
	Gallardo teaches a bathroom and toilet exhaust system (500) comprising a proximity sensor (501) which is configured and arranged to detect the presence of a person in the bathroom and activate an exhaust fan when a person is sensed in the room (C4 L66 - C5 L3).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Soldera as applied to claim 1 above, and further in view of US 6,772,449 (Wolfe).
	Regarding claim 7, Ciotic states that the toilet includes two seat fastener holes (Fig. 1C - two apertures 16 for aligning with two seat fastener holes) with at least one of the seat fastener holes receiving a first hollow fastener (18). Ciotic further states that “In the case where only a single hollow bolt 18 is used, a solid bolt 18’’ without a hole is disposed in the opposite hole” which would indicate that two hollow bolts can be utilized however Ciotic is not explicit bout this.
	Wolfe teaches a toilet exhaust system comprising a seat (18) connected to a toilet bowl by a hinge and first and second hollow bolts (62). The hollow bolts are connected to an exhaust system by conduits (32) to exhaust noxious fumes from the interior of the toilet bowl.
	It would have been obvious to one of ordinary skill in the art to provide a second hollow bolt, as taught by Wolfe, as needed to increase the flow rate of air being removed from within the toilet bowl. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Soldera as applied to claim 1 above, and further in view of US 2006/0096013 (Dang).	
	Regarding claim 9, Ciotic states that the air can be exhausted out of (Fig. 4) or into the room (Fig. 5-6) but does not disclose exhausting the air into an internal trap of the toilet.

	It would have been obvious to one of ordinary skill in the art to discharge the noxious fumes into the toilet trap, as taught by Dang, so that the fumes are directed into the waste system which would not require filtration and would prevent them from disturbing or injuring users within or external to the house. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Soldera as applied to claim 1 above, and further in view of US 2005/0138720 (Shim).
	Regarding claim 15, Ciotic states that the exhaust system comprises a filter (55/155) which can be installed at different locations but does not explicitly state that the filter utilizes an ultraviolet light and is arranged in line with air flowing into the manifold.
	Shim teaches a toilet exhaust system comprising a manifold/air passage (200), a connector (300), a fan (400) and a filter (500) which can be an ultraviolet light (Para. 0086). Shim further teaches that the ultraviolet light filter can be located at/incorporated into various parts of the filtration system including in line with airflow entering into the system (Para. 0086).
	It would have been obvious to one of ordinary skill in the art to utilize an ultraviolet light as a filter, as taught by Shim, for an easier to maintain system which does not utilize a filter material that needs to be regularly checked/monitored/replaced.
	It would have been obvious to one of ordinary skill in the art to locate/incorporate the filter in line with air flow into the manifold, as taught by Shim, to help prevent/reduce the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754  

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754